DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/17/20, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TEKIELA ET AL (US 2020/0046439).
As for independent claim 1, TEKIELA discloses a method for controlling a surgical robotic system, comprising: sensing, by a user interface device (UID), contact data from one or more contact sensors, the contact data indicating contact by a user of parts of the UID {see at least figure 2, items 275, 285, pars. 0035-0036, 0043}; determining the UID is not being held by the user for a length of time greater than a time threshold based on the contact data from the contact sensors {see at least par. 0031-0032, 0035-0036}; sensing, by the UID, motion data from one or more tracking sensors in response to determining that the length of time the UID is not being held is greater than the time threshold, the motion data indicating a motion of the UID {see at least figures 2, items 273, 287, 289, pars. 0031-0032, 0041}; determining a free-falling motion of the UID based on the motion data {see at least figure 4, step 403, pars. 0018-0021, 0025, 0031-0032, 0036}; and decoupling the surgical robotic system from a movement of the UID in response to the free-falling motion of the UID {see at least figure 4, step 409, par. 0046}.
As for dep. claim 2, which discloses wherein sensing, by the UID, contact data from the one or more contact sensors comprises: sensing through a sensing mechanism that comprises capacitive, optical, or thermal that parts of the UID are touched or are in close proximity with the user's hand {see TEKIELA at least figure 2, item 275 e.g. capacitive sensor}.
As for dep. claim 3, which discloses wherein sensing, by the UID, contact data from the one or more contact sensors comprises: sensing through a sensing mechanism that comprises capacitive, optical, or thermal, a strength of the contact by the user's hand with parts of the UID {see TEKIELA at least figure 2, item 275, e.g. capacitive sensor}.
As for dep. claim 4, which discloses wherein determining the UID is not being held by the user for a length of time greater than a time threshold based on the contact data from the contact sensors comprises: determining that for the length of time greater than the time threshold the UID has no contact with any part of the user's hand or the UID is not being held firmly by the user's hand to prevent the UID from falling {see TEKIELA at least pars. 0031-0032}.
As for dep. claim 5, which discloses wherein determining the UID is not being held by the user for a length of time greater than a time threshold based on the contact data from the contact sensors comprises: determining how the UID is being held by the user's hand, and wherein the time threshold is a function of determining how the UID is being held by the user's hand {see TEKIELA at least pars. 0031-0032}.
As for dep. claim 6, which discloses wherein the motion data from the one or more tracking sensors comprises: a physical displacement of the UID in three dimensions; an orientation of the UID in roll, pitch, and yaw; or a measure of velocity, acceleration, and jerk along the three dimensions see TEKIELA at least figure 2, items 273, 287 or 289}.
As for dep. claim 7, which discloses determining a non-surgical motion of the UID based on the motion data, wherein the non-surgical motion of the UID comprises a bobbling; and decoupling the surgical robotic system from a movement of the UID in response to the non-surgical motion of the UID {see TEKIELA at least claims 3 and 14, figure 4 step 409, par. 0046}.
As for dep. claim 8, which discloses determining that the UID is being held firmly by the user's hand to prevent the UID from falling based on the contact data from the contact sensors or determining a surgical motion of the UID based on the motion data; and allowing the UID to control the surgical robotic system in response to motions of the UID {see TEKIELA at least par. 0036}.
As for claims 12-16, 19-20, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as sets forth above.
Claims 9-11, 17 and 18 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The following references are cited as being of general interest: Ogawa et al. (2014/0148820), Ogawa et al. (2014/0160015), Walker et al. (2014/0277747) and Kilroy et al. (2018/0168759); Savall et al (US 2018/0161108).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664